Exhibit 10.1

ASSET PURCHASE AGREEMENT

BETWEEN

NEWPAGE PORT HAWKESBURY CORP.

– and –

NOVA SCOTIA POWER INC.

APRIL 1, 2010

LOGO [g9257792577-logo.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1   

INTERPRETATION

   1   1.1    Definitions    1   1.2    Certain Rules of Interpretation    9  
1.3    Governing Law    10   1.4    Entire Agreement    10   1.5    Schedules
and Exhibits    10 ARTICLE 2   

PURCHASE AND SALE

   11   2.1    Agreement of Purchase and Sale    11   2.2    Non-Assigned Assets
   11 ARTICLE 3   

PURCHASE PRICE

   12   3.1    Purchase Price    12   3.2    Adjustments    12   3.3   
Allocation of Purchase Price    12   3.4    HST    13   3.5    Taxes    13   3.6
   Manner of Payment    13 ARTICLE 4   

REPRESENTATIONS AND WARRANTIES OF THE SELLER

   13   4.1    Corporate Existence of Seller    14   4.2    Capacity to Enter
Agreement    14   4.3    Binding Obligation    14   4.4    Absence of Conflict
   14   4.5    No Other Agreements to Purchase    14   4.6    No Contracts, No
Restrictive Covenants    15   4.7    Title to Purchased Assets    15   4.8   
Good Condition of Purchased Assets and Repairs    15   4.9    Residence of
Seller    15   4.10    No Transfer or Sale of the Seller’s Business    16   4.11
   Regulatory Approvals    16   4.12    Consents    16   4.13    Jurisdictions
   16   4.14    Tax Matters    16   4.15    GST/HST Registration    16   4.16   
Absence of Changes    17   4.17    Absence of Undisclosed Liabilities    17  
4.18    Absence of Unusual Transactions    17   4.19    Real Property    17  
4.20    Compliance with Laws, Permits    19

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    4.21    Environmental Conditions    19    4.22   
Insurance Policies    20    4.23    Litigation    21    4.24    No Expropriation
   21    4.25    Disclosure    21 ARTICLE 5   

REPRESENTATIONS AND WARRANTIES OF THE BUYER

   21    5.1    Corporate Existence of Buyer    22    5.2    Capacity to Enter
Agreement    22    5.3    Binding Obligation    22    5.4    Absence of Conflict
   22    5.5    Investment Canada Act    22    5.6    Regulatory Approvals    22
   5.7    Litigation    22    5.8    GST/HST Registration    23 ARTICLE 6   

COVENANTS

   23    6.1    Conduct of Business Before Closing    23    6.2    Conduct in
Respect of UARB Approval    23    6.3    Access for Investigation    23    6.4
   Actions to Satisfy Closing Conditions    24    6.5    Disclosure Supplements
   24    6.6    Delivery of Books and Records    24    6.7    Risk of Loss    24
   6.8    Postponement of Closing and Option to Terminate    25 ARTICLE 7   

NATURE AND SURVIVAL OF COVENANTS AND REPRESENTATIONS AND WARRANTIES

   25    7.1    Nature and Survival of Covenants and Representations and
Warranties    25 ARTICLE 8   

CLOSING CONDITIONS

   26    8.1    Conditions for the Benefit of the Buyer    26    8.2   
Consents—Non-merger    28    8.3    Waiver or Termination by the Buyer    28   
8.4    Conditions for the Benefit of the Seller    28    8.5    Waiver or
Termination by the Seller    29    8.6    Conditions Precedent    30    8.7   
Survival following Termination    31 ARTICLE 9   

INDEMNIFICATION

   31    9.1    Mutual Indemnifications for Breaches of Warranty, etc.    31

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    9.2    Limitation on Mutual Indemnification    31    9.3
   Seller’s Indemnities    32    9.4    Notice of Claim    32    9.5    Direct
Claims    32    9.6    Third Party Claims    33    9.7    No Delay    34    9.8
   Set-off    34    9.9    Tax and Other Adjustments    35    9.10    Exclusive
Remedy    35    9.11    Indemnification – Non-Merger    35    9.12    Third
Party Indemnification    35 ARTICLE 10   

CLOSING ARRANGEMENTS

   36    10.1    Closing    36    10.2    Closing Procedures    36 ARTICLE 11   

DISPUTE RESOLUTION

   36    11.1    Arbitration Procedure    36    11.2    Step Negotiation    36
   11.3    Arbitration    37    11.4    Continued Performance    37 ARTICLE 12
  

GENERAL

   37    12.1    Submission to Jurisdiction    37    12.2    Payment and
Currency    38    12.3    Tender    38    12.4    Costs and Expenses    38   
12.5    Time of Essence    38    12.6    Notices    38    12.7    Further
Assurances    40    12.8    No Broker    40    12.9    Public Notice    40   
12.10    Amendment and Waiver    41    12.11    Assignment and Enurement    41
   12.12    Severability    41    12.13    Counterparts    41    12.14   
Facsimile Signatures    41

A copy of the Schedules and Exhibits will be furnished supplementally to the
Commission upon request.

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT is dated as of April 1, 2010

B E T W E E N :

NewPage Port Hawkesbury Corp. a corporation existing under the laws of Nova
Scotia

(the “Seller”)

- and -

Nova Scotia Power Inc., a corporation existing under the laws of Nova Scotia

(the “Buyer”)

CONTEXT:

 

A. The Buyer carries on business as a generator, transmitter and distributor of
electrical power in the Province of Nova Scotia.

 

B. The Seller carries on business operating the NewPage Port Hawkesbury Pulp and
Paper Mill (the “Mill”) located on Cape Breton Island in the Province of Nova
Scotia (collectively, the “Seller’s Business”).

 

C. The Buyer is undertaking the development of a biomass co-generating station
and associated facilities, with an anticipated nominal capacity of 60 megawatts
in conjunction with the Mill (the “Project”), and in connection with the
development and operation of the Project:

 

  (a) the Seller wishes to sell, and the Buyer wishes to buy, certain assets of
the Seller to be used in connection with the Project upon the terms and
conditions as set out herein; and

 

  (b) the Seller and the Buyer wish to enter into the MO&M Agreement and
Construction Contract (as such terms are defined herein) in connection with the
ongoing operation of the Project.

THEREFORE, the Parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, the following terms have the following meanings:

 

1.1.1 “Adjustments” means all items ordinarily adjusted between parties to a
real estate transaction involving the sale of real property similar to the Owned
Lands, including all charges, payments and any prepayments relating to any
Contracts (if any) affecting the Purchased Assets, all expenses incurred in
respect of the day-to-day maintenance and upkeep of the Owned Lands and
Buildings and Improvements, realty taxes, assessments, local improvement rates
and charges, realty tax refunds and credits, annual license, permit and
inspection fees, if any, utilities, water and assessment rates, current rents,
prepaid monthly parking charges, prepaid rents (if any) and security deposits,
provided that “Adjustments” shall not include insurance premiums and “Adjusted”
shall have a corresponding meaning.

 

1



--------------------------------------------------------------------------------

1.1.2 “Agreement” means this agreement, including all Schedules and Exhibits, as
it may be supplemented or amended by written agreement between the Parties.

 

1.1.3 “Books and Records” means books, ledgers, files, lists, reports
(engineering, environmental or otherwise), plans, logs, deeds, surveys,
correspondence, operating records, tax returns and other data and information,
including all data and information stored on computer-related or other
electronic media, maintained with respect to the Buildings and Improvements,
Fixed Assets and Equipment, the Owned Lands and the Permits.

 

1.1.4 “Buildings and Improvements” means all of the right, title and interest of
the Seller in all plant, buildings, structures, erections, improvements,
fixtures and appurtenances situated on or forming part of any of the Owned Lands
as set out in the Disclosure Schedule.

 

1.1.5 “Business Day” means any day excluding a Saturday, Sunday or statutory
holiday in the Province of Nova Scotia and also excluding any day on which the
principal chartered banks located in the City of Halifax are not open for
business during normal banking hours.

 

1.1.6 “Buyer” is defined in the recital of the Parties, above.

 

1.1.7 “Claim” means any claim, demand, action, cause of action, suit,
arbitration, investigation, proceeding, complaint, grievance, charge,
prosecution, assessment or reassessment, including any appeal or application for
review.

 

1.1.8 “Claimant” is defined in Section 11.3.

 

1.1.9 “Closing” means the completion of the sale to, and purchase by, the Buyer
of the Purchased Assets pursuant to this Agreement.

 

1.1.10 “Closing Date” means the date that is ten Business Days after the receipt
of all necessary consents, approvals and Project Permits pursuant to
Section 8.6.

 

1.1.11 “Closing Time” means 10:00 a.m. (Atlantic Time) on the Closing Date or
any other time on the Closing Date as may be agreed by the Parties.

 

1.1.12 “Commercial Operation Date” has the meaning set forth in the MO&M
Agreement.

 

2



--------------------------------------------------------------------------------

1.1.13 “Commodity Taxes” means all Taxes levied on or measured by, or referred
to as transfer, land transfer, registration charges, gross receipt, sales,
retail sales, use, consumption, GST, HST, value-added, turnover, excise or
stamp, all customs duties, countervail, anti-dumping and special import measures
and all import and export taxes.

 

1.1.14 “Common Systems” means all that real and personal property, being part of
or located on the Seller’s Remaining Lands or the Owned Lands, that are required
to operate the Project, as are more particularly described in Schedule “B”.

 

1.1.15 “Common Systems Easement” means the easements to be granted to either
Party for access and use of the Common Systems over the lands and fixtures of
the other Party for the use and benefit of the Seller’s Remaining Lands and the
Owned Lands, as the case may be. The forms of Common Systems Easement are
attached as Exhibit I.

 

1.1.16 “Common Systems Personal Property” means any property forming part of or
relating to the Common Systems that is personal property or with respect to
which there is substantial doubt that the property is real property.

 

1.1.17 “Communication” means any notice, demand, request, consent, approval or
other communication which is required or permitted by this Agreement to be given
or made by a Party.

 

1.1.18 “Competition Act” means the Competition Act (Canada).

 

1.1.19 “Competition Act Compliance” means either: (a) the issuance by the
Commissioner of Competition appointed under the Competition Act of an advance
ruling certificate pursuant to Section 102 of the Competition Act with respect
to the completion of the transactions contemplated by this Agreement, or the
expiry of the applicable waiting period under Part IX of the Competition Act and
the written notification by the Commissioner to the Buyer that the Commissioner
does not, at that time, intend to make an application under Section 92 of the
Competition Act for an order that would impede the completion, without
variation, of the transactions contemplated by this Agreement; or (b) a
determination from external counsel approved by both Parties that the purchase
and sale contemplated by this Agreement does not meet the minimum threshold
tests for reviewability under the Competition Act.

 

1.1.20 “Confidential Information” means information, whether in written or
electronic form, that is of a proprietary or confidential nature, or not
generally available to the public, relating to the Business.

 

1.1.21 “Confidentiality Agreement” means the confidentiality agreement between
the Buyer and the Seller dated October 2, 2009 in respect of the transactions
contemplated by this Agreement.

 

1.1.22 “Construction Contract” means the engineering, procurement and
construction Agreement to be entered into pursuant to the EPC Term Sheet.

 

1.1.23 “Contract” means any agreement, understanding, undertaking, commitment,
licence or lease, including Warranty Rights whether written or oral.

 

3



--------------------------------------------------------------------------------

1.1.24 “Damage Notice” is defined in Section 6.7.

 

1.1.25 “Direct Claim” is defined in Section 9.4.

 

1.1.26 “Disclosure Schedule” is defined at Article 4.

 

1.1.27 “Dispute” has the meaning specified in Section 11.1.

 

1.1.28 “Employees” means all personnel employed or engaged by the Seller and its
affiliates in connection with the Seller’s Business, including any that are on
medical leave or other statutory or authorized leave, and including independent
contractors.

 

1.1.29 “Encumbrance” means any security interest, mortgage, charge, pledge,
hypothec, lien, encumbrance, restriction, option, adverse claim, right of others
or other encumbrance of any kind.

 

1.1.30 “EPC Guarantee” means the guarantee in the form of Exhibit F to be issued
by NewPage Corporation in favour of the Buyer guaranteeing the Seller’s
obligations under the Construction Contract.

 

1.1.31 “EPC Term Sheet” means the binding construction term sheet in the form of
Exhibit E.

 

1.1.32 “Environment” means the ambient air, all layers of the atmosphere, all
water including surface water and underground water, all land, all living
organisms and the interacting natural systems that include components of air,
land, water, living organisms and organic and inorganic matter, and includes
indoor spaces.

 

1.1.33 “Environmental Laws” means all Laws relating to the Environment and
protection of the Environment, the regulation of chemical substances or
products, health and safety including occupational health and safety, and the
transportation of dangerous goods.

 

1.1.34 “ETA” means Part IX of the Excise Tax Act (Canada).

 

1.1.35 “Fixed Assets and Equipment” means all facilities, machinery, equipment,
boilers, electrical substations, fixtures, material handling equipment,
implements, spare parts, tools and tooling supplies, accessories and all other
tangible or corporeal personal property of any kind as set out in the Disclosure
Schedule (other than Buildings and Improvements and Books and Records) located
on the Owned Lands or used by the Seller in connection with activities conducted
by the Seller on the Owned Lands and all rights, privileges, licenses and
entitlements to use same in the same manner as are and have been used by the
Seller.

 

1.1.36 “Good Engineering Practices” means the practices, methods, standards and
procedures that:

 

  1.1.36.1 have been adopted by a significant number of Persons who provide
engineering services applicable to engineering work in respect of the types of
assets included in the Fixed Assets and Equipment, taking into account their
age; and

 

4



--------------------------------------------------------------------------------

  1.1.36.2 would be expected by a prudent, diligent, skilled and experienced
owner of the types of assets included in the Fixed Assets and Equipment taking
into account their age, at the particular time in question and in the exercise
of reasonable judgment in light of facts or circumstances then known or that
reasonably should have been known, to accomplish the desired results and goals,
including such goals as efficiency, reliability, economy, and profitability, in
a manner consistent with applicable Law, safety and protection of the
Environment.

 

1.1.37 “Governmental Authority” means any federal, provincial, state, local,
municipal, regional, territorial, aboriginal, or other government, governmental
or public department, branch, ministry, or court, domestic or foreign, including
any district, agency, commission, board, arbitration panel or authority
exercising or entitled to exercise any administrative, executive, judicial,
ministerial, prerogative, legislative, regulatory or taxing authority or power
of any nature as well as any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
them, and any subdivision of any of them.

 

1.1.38 “GST” means the goods and services tax imposed under the ETA.

 

1.1.39 “Hazardous Substance” means any substance, waste, liquid, gaseous or
solid matter, fuel, micro-organism, sound, vibration, ray, heat, odour,
radiation, energy vector, plasma, organic or inorganic matter which is or is
deemed to be, alone or in any combination, hazardous, hazardous waste, solid or
liquid waste, toxic, a pollutant, a deleterious substance, a contaminant or a
source of pollution or contamination, regulated by any Environmental Laws.

 

1.1.40 “HST” means the harmonized sales tax imposed under the ETA.

 

1.1.41 “Indemnified Party” is defined in Section 9.1.

 

1.1.42 “Indemnifying Party” is defined in Section 9.1.

 

1.1.43 “Indemnity Claim” is defined in Section 9.4.

 

1.1.44 “Insurance Policies” means the insurance policies maintained by the
Seller with respect to the Purchased Assets.

 

1.1.45 “Investment Canada Act” means the Investment Canada Act (Canada).

 

1.1.46 “ITA” means the Income Tax Act (Canada).

 

1.1.47 “Knowledge of the Seller” means,

 

  1.1.47.1 for the purposes of 4.8, the knowledge that a prudent operator of
assets similar to the Purchased Assets either has, or would have obtained, if
such operator implemented, at all relevant times, Good Engineering Practices;

 

5



--------------------------------------------------------------------------------

  1.1.47.2 the knowledge that the Seller either has, or would have obtained,
after having made or caused to be made all commercially reasonable inquiries
necessary to obtain informed knowledge, including inquiries of the records and
management Employees of the Seller who are reasonably likely to have knowledge
of the relevant matter.

 

1.1.48 “Law” or “Laws” means all laws, statutes, codes, ordinances, decrees,
rules, regulations, by-laws, statutory rules, principles of law, published
policies and guidelines, judicial or arbitral or administrative or ministerial
or departmental or regulatory judgments, orders, decisions, rulings or awards,
including general principles of common and civil law, and the terms and
conditions of any grant of approval, permission, authority or licence of any
Governmental Authority, and the term “applicable” with respect to Laws and in a
context that refers to one or more Persons, means that the Laws apply to the
Person or Persons, or its or their business, undertaking or property, and
emanate from a Governmental Authority having jurisdiction over the Person or
Persons or its or their business, undertaking or property.

 

1.1.49 “Loss” means any loss, liability, damage, cost, expense, charge, fine,
penalty or assessment including the costs and expenses of any action, suit,
proceeding, demand, assessment, judgement, settlement or compromise and all
interest, punitive damages, fines, penalties and all professional fees and
disbursements on a 100 percent, complete indemnity basis, but excluding loss of
profits and consequential damages.

 

1.1.50 “Material Adverse Effect” means a material adverse effect on the
financial position or condition of the Purchased Assets, the knowledge of which
would persuade the Buyer, acting reasonably, that the value of the Purchased
Assets is lower than the Purchase Price.

 

1.1.51 “Material Contract” means the Contracts of the Seller identified as
material Contracts on the Disclosure Schedule.

 

1.1.52 “Mill” is defined under “Context”, above.

 

1.1.53 “MO&M Agreement” means the management, operations and maintenance
agreement in the form of Exhibit C in respect of the Project to be entered into
at Closing between the Buyer and the Seller to be dated the Closing Date.

 

1.1.54 “MO&M Guarantee” means the guarantee in the form of Exhibit D to be
issued by NewPage Corporation in favour of the Buyer guaranteeing the Seller’s
obligations under the MO&M Agreement.

 

1.1.55 “Operational Permit” means the Permit described as such in the Disclosure
Schedule.

 

1.1.56 “Owned Lands” means the lands and premises as set out in the Disclosure
Schedule which are owned by the Seller and are being sold to the Buyer pursuant
to the terms of this Agreement.

 

1.1.57 “Parties” means the Seller and the Buyer.

 

6



--------------------------------------------------------------------------------

1.1.58 “Permits” means all authorizations, registrations, permits, certificates
of approval, approvals, grants, licences, quotas, consents, commitments, rights
or privileges issued or granted by any Governmental Authority to the Seller to
enable it to own and operate the Purchased Assets.

 

1.1.59 “Permitted Encumbrances” means:

 

  1.1.59.1 unregistered liens for municipal taxes, assessments or similar
charges incurred by the Seller in the ordinary course of the Seller’s Business
that are not yet due and payable or, if due and payable, are to be adjusted
between the Seller and the Buyer on Closing;

 

  1.1.59.2 inchoate builder’s, mechanic’s, construction and carrier’s liens and
other similar liens arising by operation of law or statute in the ordinary
course of the Seller’s Business for obligations which are not delinquent and
will be paid or discharged in the ordinary course of the Seller’s Business;

 

  1.1.59.3 unregistered Encumbrances of any nature claimed or held by Her
Majesty The Queen in Right of Canada, Her Majesty The Queen in right of any
province of Canada in which the Owned Lands are located, or by any Governmental
Authority under any applicable Law, except for unregistered liens for unpaid
realty taxes, assessments and public utilities;

 

  1.1.59.4 title defects which are of a minor nature and in the aggregate, in
the reasonable opinion of the Buyer, do not impair the value, marketability or
use of the Owned Lands;

 

  1.1.59.5 any right of expropriation conferred upon, reserved to or vested in
Her Majesty The Queen in Right of Canada, Her Majesty The Queen in right of any
province of Canada in which the Owned Lands are located, or by any Governmental
Authority under any applicable Law;

 

  1.1.59.6 zoning restrictions, easements and rights of way or other similar
encumbrances or privileges in respect of real property which in the aggregate,
in the reasonable opinion of the Buyer, do not materially impair the value,
marketability or use of the Owned Lands for the Project and which are not
violated in any material respect by existing or proposed structures or land use;

 

  1.1.59.7 the Common Systems Easements and Special Easements;

 

  1.1.59.8 any Encumbrance which the Buyer has expressly agreed to assume or
accept pursuant to this Agreement; and

 

  1.1.59.9 the reservations, limitations, provisos, conditions, restrictions and
exceptions in the letters patent or grant, as the case may be, from the Crown
and statutory exceptions to title.

 

1.1.60

“Person” means an individual, body corporate, sole proprietorship, partnership,
trust, unincorporated association, unincorporated syndicate, unincorporated
organization, or

 

7



--------------------------------------------------------------------------------

  another entity, and a natural person acting in his or her individual capacity
or in his or her capacity as executor, trustee, administrator or legal
representative, and any Governmental Authority.

 

1.1.61 “Project” is defined in the recital of the Parties, above.

 

1.1.62 “Project Permits” is defined in Section 8.6.7.1.

 

1.1.63 “Purchase Price” is defined in Section 3.1.

 

1.1.64 “Purchased Assets” means all of the following properties, assets and
rights:

 

  1.1.64.1 Books and Records;

 

  1.1.64.2 Buildings and Improvements;

 

  1.1.64.3 Fixed Assets and Equipment;

 

  1.1.64.4 Common Systems Personal Property selected by the Owner; and

 

  1.1.64.5 Owned Lands subject to Common Systems Easements and Special Easements
benefitting the Seller’s Remaining Lands together with Common Systems Easements
and Special Easements benefitting the Owned Lands.

 

1.1.65 “Release” means release, spill, leak, pumping, pouring, emission,
emptying, discharge, deposit, injection, leaching, disposal, dumping or
permission to escape.

 

1.1.66 “Remedial Order” means any remedial order, including any notice of
non-compliance, order, other complaint, direction or sanction issued, filed or
imposed by any Governmental Authority pursuant to Environmental Laws, with
respect to the existence of Hazardous Substances on, in or under Owned Lands or
neighbouring or adjoining properties, or the Release of any Hazardous Substance
from, at or on the Owned Lands, or with respect to any failure or neglect to
comply with Environmental Laws.

 

1.1.67 “Respondent” is defined in Section 11.3.

 

1.1.68 “Seller” is defined in the recital of the Parties, above.

 

1.1.69 “Seller’s Business” is defined under “Context”, above.

 

1.1.70 “Seller’s Lands” means the real property of Seller identified by parcel
identifier numbers 75144329, 75196964, 75035303, 75196998, 75107821 and
75196980, as such parcels may be consolidated and/or subdivided.

 

1.1.71 “Seller’s Plan of Subdivision” means the plan of subdivision in respect
of the Owned Lands as more particularly described in the Disclosure Schedule.

 

1.1.72 “Seller’s Remaining Lands” means the Seller’s Lands, excluding the Owned
Lands.

 

8



--------------------------------------------------------------------------------

1.1.73 “Special Easement” means an easement for the use and benefit of one
Party’s lands over the lands (including fixtures) of the other Party including,
without limitation, easements for access, parking, utility corridors, pipelines
and systems (including water and the bark press), cabling and wiring systems.

 

1.1.74 “Tax” means all taxes, duties, fees, premiums, assessments, imposts,
levies, rates, withholdings, dues, government contributions and other charges of
any kind whatsoever, whether direct or indirect, together with all interest,
penalties, fines, additions to tax or other additional amounts, imposed by any
Governmental Authority.

 

1.1.75 “Third Party Claim” is defined in Section 9.4.

 

1.1.76 “Third Party Consent” is defined in Section 2.2.2.

 

1.1.77 “UARB Approval” means the approval by the Nova Scotia Utility and Review
Board of the capital work order application made by the Buyer in respect of the
Project , which approval must be satisfactory in form and substance to the Buyer
and the Seller, acting reasonably.

 

1.1.78 “Useful Life Expectancy” means the 40 year useful service life expectancy
of the Fixed Assets and Equipment included in the Purchased Assets, provided
that such Fixed Assets and Equipment are maintained on a Through-Life Basis in
accordance with Good Utility Practice, as those terms are described in the MO&M
Agreement.

 

1.1.79 “Utility Plant” has the meaning given to such term in the MO&M Agreement.

 

1.1.80 “Warranty Rights” means the full benefit of all warranties, warranty
rights, performance bonds and indemnities (implied, express or otherwise)
against manufacturers, sellers or contractors which apply to any of the
Purchased Assets to the extent the same are capable of being assigned.

 

1.2 Certain Rules of Interpretation

 

1.2.1 In this Agreement, words signifying the singular number include the plural
and vice versa, and words signifying gender include all genders. Every use of
the word “including” in this Agreement is to be construed as meaning “including,
without limitation”.

 

1.2.2 The division of this Agreement into Articles and Sections, the insertion
of headings and the provision of a table of contents are for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 

1.2.3 References in this Agreement to an Article, Section, Schedule or Exhibit
are to be construed as references to an Article, Section, Schedule or Exhibit of
or to this Agreement.

 

1.2.4

Unless otherwise specified in this Agreement, time periods within which or
following which any payment is to be made or act is to be done will be
calculated by excluding

 

9



--------------------------------------------------------------------------------

  the day on which the period begins and including the day on which the period
ends. If the last day of a time period is not a Business Day, the time period
will end on the next Business Day.

 

1.2.5 Unless otherwise specified, any reference in this Agreement to any statute
includes all regulations made under or in connection with that statute from time
to time, and is to be construed as a reference to that statute as amended,
supplemented or replaced from time to time.

 

1.3 Governing Law

This Agreement is governed by, and is to be construed and interpreted in
accordance with, the laws of the Province of Nova Scotia and the laws of Canada
applicable in that Province.

 

1.4 Entire Agreement

This Agreement, together with the agreements and other documents to be delivered
pursuant to this Agreement, constitutes the entire agreement between the Parties
pertaining to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, other than the provisions of the Confidentiality
Agreement, and there are no representations, warranties or other agreements
between the Parties in connection with the subject matter of this Agreement
except as specifically set out in this Agreement or the other agreements and
documents delivered pursuant to this Agreement. No Party has been induced to
enter into this Agreement in reliance on, and there will be no liability
assessed, either in tort or contract, with respect to, any warranty,
representation, opinion, advice or assertion of fact, except to the extent it
has been reduced to writing and included as a term in this Agreement or in one
of the other agreements and documents delivered pursuant to this Agreement.

 

1.5 Schedules and Exhibits

The following Schedules and Exhibits are attached to and incorporated by
reference into this Agreement:

 

Schedule    Subject Matter A    Disclosure Schedule B    Common Systems C   
Repairs and Maintenance Exhibit    Subject Matter Exhibit A    Allocation of
Purchase Price Exhibit B    Form of Opinion of Seller’s Counsel

 

10



--------------------------------------------------------------------------------

Schedule    Subject Matter Exhibit C    Form of MO&M Agreement Exhibit D    Form
of MO&M Guarantee Exhibit E    Form of EPC Term Sheet Exhibit F    Form of EPC
Guarantee Exhibit G    Form of Steam, Fuel and Shared Services Agreement
Exhibit H    Form of Letter of Credit Exhibit I    Forms of Common System
Easement Agreements

ARTICLE 2

PURCHASE AND SALE

 

2.1 Agreement of Purchase and Sale

Subject to the terms and conditions of this Agreement, on the Closing Date the
Seller will sell and the Buyer will purchase, the Purchased Assets.

 

2.2 Non-Assigned Assets

 

2.2.1 Nothing in this Agreement will be construed as an assignment of, or an
attempt to assign, to the Buyer any Contract which, as a matter of law or by its
terms, is (i) not assignable, or (ii) not assignable without first obtaining a
Third Party Consent which has not been obtained.

 

2.2.2 Despite any other provision of this Agreement, but subject to
Section 2.2.3, if any of the Contracts is not assignable, or is only assignable
with the consent or approval of a third party (a “Third Party Consent”) that has
not been obtained at or prior to the Closing Time, the Seller will not be
considered to be in breach of any of its obligations under this Agreement or to
be in breach of any representation or warranty made in this Agreement, provided
that:

 

  2.2.2.1 the Seller for a period of not less than 30 days following the Closing
Date, makes all reasonable efforts, in co-operation with the Buyer, to secure
any Third Party Consents required in connection with the assignment of the
relevant Contracts; and

 

  2.2.2.2 pending the effective transfer of the relevant Contracts, the Seller
holds, to the extent permitted by Law, all rights or entitlements that the
Seller has in such Contracts in trust for the exclusive benefit of the Buyer,
but only if the Buyer pays, performs and discharges all obligations arising or
accruing during that period.

 

11



--------------------------------------------------------------------------------

2.2.3 Despite Section 2.2.2, if any Material Contract is not assigned to the
Buyer at the Closing, the Seller will be in breach of its obligations under this
Agreement and any relevant representation or warranty made in this Agreement.

ARTICLE 3

PURCHASE PRICE

 

3.1 Purchase Price

The aggregate purchase price payable by the Buyer to the Seller for the
Purchased Assets (the “Purchase Price”) will be satisfied by the Buyer at the
Closing Time by effecting a wire transfer of immediately available funds in the
amount of Canadian Dollars $80,000,000, subject to Adjustments, to an account
that is designated in writing by the Seller not less than three days before the
Closing Date.

 

3.2 Adjustments

Except as otherwise provided in this Agreement, if the final cost or amount of
any item which the Parties have agreed is to be Adjusted cannot be determined at
Closing, then an initial adjustment for such item will be made at Closing, such
amount to be estimated by the Parties, acting reasonably, as of the Closing Date
on the basis of the best evidence available at the Closing as to what the final
cost or amount of such item will be. If the Parties fail to agree on such
estimated amounts, then the amount in Dispute, if payable by the Seller, will be
deducted from the balance of the Purchase Price and paid by the Buyer to the
Seller’s solicitors in trust and, if payable by the Buyer, will be paid by the
Buyer to the Buyer’s solicitors in trust, until final adjustment. In each case
when such cost or amount is determined, the Seller or Buyer, as the case may be,
will provide a complete statement thereof to the other within 30 days of such
determination being made and within 30 days thereafter the parties hereto will
make a final adjustment, without interest, as of the Closing Date for the item
in question. In the absence of agreement by the Parties hereto, the final cost
or amount of an item will be determined in accordance with Article 11.

 

3.3 Allocation of Purchase Price

The Purchase Price will be allocated among the Purchased Assets in accordance
with Exhibit A. The Seller and the Buyer will cooperate in the filing of all
elections under the ITA and other taxation statutes as required to give effect
to that allocation for Tax purposes. The Seller and the Buyer will prepare and
file their respective tax returns in a manner consistent with that allocation
and those elections.

 

12



--------------------------------------------------------------------------------

3.4 HST

With respect to HST, the Parties agree as follows:

 

3.4.1 Subject to Section 3.4.2, the Buyer will pay to the Seller on Closing by
wire transfer the HST payable as a result of the completion of the transactions
contemplated by this Agreement in accordance with the ETA, and the Seller will
report such HST on the Seller’s GST/HST return for the reporting period that
includes the Closing Date and, remit such HST to the extent required under the
ETA.

 

3.4.2 Notwithstanding Section 3.4.1, the Seller will not charge or collect HST
from the Buyer in respect of that portion of the Purchase Price allocable to any
real property or fixtures to real property included in the Purchased Assets as
the Buyer is registered under Subdivision d of the ETA. The Buyer will
self-assess for the HST in respect of that portion of the Purchase Price
allocable to any real property or fixtures to real property included in the
Purchased Assets on the Buyer’s GST/HST return for the reporting period that
includes the Closing Date and, remit such HST to the extent required under the
ETA.

 

3.4.3 the Seller and Buyer will indemnify each other pursuant to Article 9 in
connection with any liabilities arising under the ETA in connection with the
completion of the transactions contemplated by this Agreement.

 

3.5 Taxes

 

3.5.1 The Seller will pay all Taxes relating to the operation of the Purchased
Assets which arise prior to, or are related to a period of time prior to, the
Closing.

 

3.5.2 The Seller and the Buyer agree that, except as provided in this Section,
the Buyer will be liable for and will pay all Commodity Taxes properly payable
by the Buyer in connection with the sale and transfer of the Purchased Assets.

 

3.6 Manner of Payment

All payments required to be made to or to the order of a Party under this
Article will be made by wire transfer to an account designated in writing by the
Party entitled to receive the payment.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Buyer as follows, and acknowledges
that the Buyer is relying upon these representations and warranties in
connection with the purchase of the Purchased Assets, despite any investigation
made by or on behalf of the Buyer. Each exception to the following
representations and warranties that is set out in the disclosure schedule
attached as Schedule A (the “Disclosure Schedule”) is identified by reference to
one or more specific individual Sections of this Agreement and is only effective
to create an exception to each specific individual Section listed.

 

13



--------------------------------------------------------------------------------

4.1 Corporate Existence of Seller

The Seller is a corporation duly incorporated and validly existing under the
laws of Nova Scotia.

 

4.2 Capacity to Enter Agreement

The Seller has all necessary corporate power, authority and capacity to enter
into and perform its obligations under this Agreement.

 

4.3 Binding Obligation

The execution and delivery of this Agreement and the completion of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the Seller. This Agreement has been
duly executed and delivered by the Seller and constitutes a valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that equitable remedies, including specific performance, are discretionary
and may not be ordered in respect of certain defaults.

 

4.4 Absence of Conflict

None of the execution and delivery of this Agreement, the performance of the
Seller’s obligations under this Agreement, or the completion of the transactions
contemplated by this Agreement will (with or without the giving of notice or
lapse of time, or both):

 

4.4.1 result in or constitute a breach of any term or provision of, or
constitute a default under the memorandum or articles of association or any
resolution of the board of directors or shareholders of the Seller, or any
Contract to which the Seller is a party;

 

4.4.2 result in the creation or imposition of any Encumbrance on the Purchased
Assets, except in favour of the Buyer;

 

4.4.3 contravene any applicable Law; or

 

4.4.4 contravene any judgment, order, writ, injunction or decree of any
Governmental Authority.

 

4.5 No Other Agreements to Purchase

No Person other than the Buyer has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase or acquisition from the Seller
of any of the Purchased Assets, or of forming an encumbrance against any of the
Purchased Assets.

 

14



--------------------------------------------------------------------------------

4.6 No Contracts, No Restrictive Covenants

 

4.6.1 The Purchased Assets are not subject to any Contract with any Person and
the Seller has not and will not enter into any Contracts in respect of the
Purchased Assets, other than pursuant to the transactions contemplated by this
Agreement, without the prior consent of the Buyer.

 

4.6.2 Except as disclosed in the Disclosure Schedule, the Seller is not a party
to, or bound or affected by, any Contract containing any covenant expressly
limiting its ability to transfer the Purchased Assets.

 

4.7 Title to Purchased Assets

The Seller owns, possesses and has good and marketable title to all of the
Purchased Assets not otherwise the subject of specific representations and
warranties in this Article 4, free and clear of all Encumbrances other than
Permitted Encumbrances. Further, the Seller has unfettered, unrestricted and
permanent access to public roads or highways sufficient to grant such access to
the Owned Lands through Special Easements or otherwise as may be required. At
Closing, the Seller will have the absolute and exclusive right to sell the
Purchased Assets to the Buyer as contemplated by this Agreement.

 

4.8 Good Condition of Purchased Assets and Repairs

 

4.8.1 To the Knowledge of the Seller, all Fixed Assets and Equipment included in
the Purchased Assets and the Common Systems are:

 

  4.8.1.1 in good operating condition and repair, ordinary wear and tear
excepted;

 

  4.8.1.2 reasonably fit and usable for the purposes for which they are being
used and as contemplated to be used under the MO&M Agreement; and

 

  4.8.1.3 free from defects or deficiencies that would shorten the term of the
Useful Life Expectancy of the Purchased Assets.

 

4.8.2 Except as disclosed in the Disclosure Schedule, the Seller is not
currently conducting nor plans to conduct any material repairs, maintenance,
modifications or upgrades to Fixed Assets and Equipment included in the
Purchased Assets.

 

4.8.3 Except as disclosed in the Disclosure Schedule, there are no recommended
material repairs, maintenance, modifications or upgrades in respect of the Fixed
Assets and Equipment included in the Purchased Assets, or the Common Systems,
that have been deferred.

 

4.9 Residence of Seller

The Seller is not a non-resident of Canada for purposes of the ITA.

 

15



--------------------------------------------------------------------------------

4.10 No Transfer or Sale of the Seller’s Business

The sale of the Purchased Assets to the Buyer and the consummation of the
transactions contemplated by this Agreement is not and will not constitute a
sale, lease or transfer or an agreement to sell, lease or transfer of:

 

  4.10.1.1 the Seller’s Business;

 

  4.10.1.2 the operations of the Seller’s Business; or

 

  4.10.1.3 any part of Seller’s Business or operations thereof,

pursuant to the Trade Union Act (Nova Scotia).

 

4.11 Regulatory Approvals

No authorization, approval, order, consent of, or filing with, any Governmental
Authority is required on the part of the Seller in connection with the
execution, delivery and performance of this Agreement or any other documents and
agreements to be delivered under this Agreement.

 

4.12 Consents

Except as disclosed in the Disclosure Schedule, there is no requirement to
obtain any consent, approval or waiver of a party under any Contract to which
the Seller is a party in order to complete the transactions contemplated by this
Agreement.

 

4.13 Jurisdictions

The Seller is duly qualified, licensed or registered to carry on business and is
in good standing in Nova Scotia. Neither the character nor location of the
Purchased Assets, nor the nature of the Purchased Assets, requires qualification
to do business in any other jurisdiction other than Nova Scotia.

 

4.14 Tax Matters

The Seller has paid or made arrangements for the payment of all Taxes in respect
of the Purchased Assets which are capable of forming or resulting in a lien on
the Purchased Assets or of becoming a liability or obligation of the Buyer. To
the Knowledge of the Seller, there are no Claims either in progress, pending or
threatened, in connection with any Taxes in respect of the Purchased Assets. The
Seller has deducted, withheld or collected, and remitted all amounts required to
be deducted, withheld, collected or remitted by it in respect of any Taxes in
respect of the Purchased Assets.

 

4.15 GST/HST Registration

The Seller is registered under Subdivision d of the ETA and its registration
number is 10503 4953 RT0001. The Seller is a monthly filer for GST/HST purposes.

 

16



--------------------------------------------------------------------------------

4.16 Absence of Changes

Except as disclosed in the Disclosure Schedule, there has not been any Loss,
labour trouble, or other event, development or condition of any character
(whether or not covered by insurance) suffered by the Seller which, to the
Knowledge of the Seller, has or may reasonably be expected to have a Material
Adverse Effect on the Purchased Assets.

 

4.17 Absence of Undisclosed Liabilities

Except as disclosed in the Disclosure Schedule, the Seller has no outstanding
liabilities or obligations (whether accrued, absolute, contingent or otherwise,
including under any guarantee of any debt) in respect of the Purchased Assets.

 

4.18 Absence of Unusual Transactions

Except as disclosed in the Disclosure Schedule, the Seller has not:

 

4.18.1 subjected any of the Purchased Assets, or permitted any of the Purchased
Assets to be subjected, to any Encumbrance other than the Permitted
Encumbrances;

 

4.18.2 entered into or become bound by any Contract in respect of the Purchased
Assets;

 

4.18.3 waived or released any right which it has or had in respect of the
Purchased Assets that would reasonably be expected to have a Material Adverse
Effect on the Purchased Assets; or

 

4.18.4 agreed or offered to do any of the things described in this Section 4.18.

 

4.19 Real Property

 

4.19.1 The Disclosure Schedule contains an accurate description of the Owned
Lands.

 

4.19.2 Except for the Permitted Encumbrances or as disclosed in the Disclosure
Schedule, the Seller is the sole legal and beneficial owner in fee simple, with
good, marketable and valid title to, and the sole exclusive right to possess and
dispose of, the Purchased Assets, free and clear of any Encumbrances.

 

4.19.3 The Seller has all rights of ingress and egress to and from the Owned
Lands necessary to the present conduct of the Seller’s Business and for the
Project.

 

4.19.4 Except as disclosed in the Disclosure Schedule, the Seller is the only
occupant of any of the Owned Lands.

 

4.19.5 Except pursuant to the Permitted Encumbrances or as disclosed in the
Disclosure Schedule:

 

  4.19.5.1 no Person has any option or right of any kind to purchase all or any
part of the Purchased Assets; and

 

17



--------------------------------------------------------------------------------

  4.19.5.2 to the Knowledge of the Seller, no Person, other than the Seller or
the occupants listed in the Disclosure Schedule, is using or has any right to
use or is in or has any right to possession or occupancy of, any part of the
Owned Lands.

 

4.19.6 The Seller has delivered to the Buyer the surveys listed in the
Disclosure Schedule, which are the most up-to-date surveys relating to the Owned
Lands.

 

4.19.7 The surveys listed in the Disclosure Schedule accurately identify the
location of all buildings and other improvements erected on the Owned Lands.
Except as disclosed in the Disclosure Schedule, the buildings and other
improvements erected on the Owned Lands are situated wholly within the lot lines
of the Owned Lands and either comply with all applicable set-back requirements
of the local municipality or constitute a legal non-conforming use, and the
Disclosure Schedule contains a description of all variances for which the Seller
has applied or intends to apply.

 

4.19.8 Except as disclosed in the Disclosure Schedule, all of the plant,
buildings, structures, erections, improvements, fixtures and appurtenances
situated on or forming part of the Owned Lands and Common Systems are in good
operating condition and in a state of good maintenance and repair adequate and
suitable for the purposes for which they are presently being used by the Seller.

 

4.19.9 The Seller has received no notification of, nor to the Knowledge of the
Seller does there exist, any outstanding deficiency notice or work order, or any
pending deficiency notice or work order in respect of any of the Owned Lands,
the Special Easements, the Common Systems or the Common Systems Easements. To
the Knowledge of the Seller, the Owned Lands, including the buildings and other
improvements erected on them, the current operation, maintenance and uses of
them, and the conduct of the Seller’s Business carried on from them, comply in
all material respects with all applicable building and zoning Laws and all
restrictions relating to the Owned Lands.

 

4.19.10 Except as disclosed in the Disclosure Schedule:

 

  4.19.10.1 no Person has made application for a re-zoning of any part of the
Owned Lands; and

 

  4.19.10.2 to the Knowledge of the Seller, there is no proposed or pending
change to any zoning affecting any part of the Owned Lands.

 

4.19.11 Except for the Permitted Encumbrances or, as described in the Disclosure
Schedule, there are no matters including any building or use restrictions,
affecting the right, title and interest of the Seller in and to any of the Owned
Lands or Common Systems which, in the aggregate, would materially affect the
ability to carry on the Seller’s Business as conducted at present upon the Owned
Lands or Common Systems or, to the Knowledge of the Seller, which would affect
the ability to carry on any other business currently carried on upon the Owned
Lands and Common Systems, including the Project.

 

18



--------------------------------------------------------------------------------

4.19.12 All of the tangible personal property located on the Owned Lands and
Common Systems is collectively owned solely by the Seller.

 

4.19.13 All accounts for work and services performed and materials placed or
furnished upon or in respect of the Owned Lands at the request of the Seller
have been fully paid and satisfied and no one is entitled to claim a lien under
the Builders’ Lien Act (Nova Scotia) against any part of the Owned Lands.

 

4.19.14 There is nothing owing in respect of the Owned Lands by the Seller to
any municipal corporation, or to any other Person owning or operating a public
utility or other distributor, for the supply or use of water, gas, electrical
power or energy, steam or hot water.

 

4.19.15 No part of the Owned Lands has been taken or expropriated by any
Governmental Authority and no notice or proceeding in respect of any such
expropriation has been given or commenced.

 

4.20 Compliance with Laws, Permits

 

4.20.1 The Seller is conducting the Seller’s Business in material compliance
with all applicable Laws.

 

4.20.2 All Permits are listed in the Disclosure Schedule. The Permits are the
only authorizations, registrations, permits, approvals, grants, licences,
quotas, consents, commitments, rights or privileges (other than those relating
to Intellectual Property) required to enable the Seller to own and operate the
Purchased Assets and, after the Closing Date, for the Owner to own and the
Seller to operate the Purchased Assets. All Permits are valid, subsisting, in
full force and effect and (other than the Operational Permit) unamended, and the
Seller is not in default or breach of any Permit; no proceeding is pending or,
to the Knowledge of the Seller, threatened to revoke or limit any Permit, and
the completion of the transactions contemplated by this Agreement, (which for
the purposes of this subsection does not include the transactions contemplated
by the MO&M Agreement or the EPC Term Sheet), will not result in the revocation
of any Permit or the breach of any term, provision, condition or limitation
affecting the ongoing validity of any Permit. All Permits are renewable by their
terms or in the ordinary course without the need for the Seller to comply with
any special qualifications or procedures or to pay amounts other than routine
filing fees.

 

4.21 Environmental Conditions

Without limiting the generality of Section 4.20, and except as disclosed in the
Disclosure Schedule:

 

4.21.1 the Seller, the conduct of the Seller’s Business by the Seller, and the
current use and condition of the Seller’s Lands have been and are in material
compliance with all applicable Environmental Laws, and, to the Knowledge of the
Seller, there are no facts which would give rise to any material non-compliance
of the Seller with any Environmental Laws, either in the conduct by the Seller
of the Seller’s Business, or in the current uses and condition of the Seller’s
Lands;

 

19



--------------------------------------------------------------------------------

4.21.2 the Seller has all Permits required by Environmental Laws for the conduct
of the Seller’s Business and the Seller’s participation in the Project, and the
Seller is in material compliance with all such Permits;

 

4.21.3 in connection with the Seller’s Lands, the Seller and any Person for whom
the Seller is responsible pursuant to Environmental Laws, have not imported,
manufactured, processed, distributed, used, treated, stored, disposed of,
transported, exported or handled Hazardous Substances except in compliance with
Environmental Laws;

 

4.21.4 to the Knowledge of the Seller, no Hazardous Substances have been
disposed of on any of the Seller’s Lands;

 

4.21.5 there has been no Release of any Hazardous Substance in the course of the
Seller’s Business from, at, on, or under the Seller’s Lands or, to the Knowledge
of the Seller, from or on to any other properties, except in compliance with
Environmental Laws;

 

4.21.6 the Seller has received no notice of any kind of any Release or possible
Release of any Hazardous Substance from, at, on, or under any of the Seller’s
Lands, or from or on to any other properties;

 

4.21.7 to the Knowledge of the Seller, there are no Hazardous Substances on any
adjoining properties to any of the Seller’s Lands which may adversely affect the
Project, or any of the Seller’s Lands;

 

4.21.8 there has been no Remedial Order issued to the Seller in respect of the
Seller’s Business, or with respect to any of the Seller’s Lands and, to the
Knowledge of the Seller, no such Remedial Orders are threatened, and there are
no facts which could rise to any such Remedial Orders;

 

4.21.9 the Seller has received no notice of Claim, summons, order, direction or
other communication relating to non-compliance with Environmental Laws from any
Governmental Authority or other third party; and

 

4.21.10 to the Knowledge of the Seller, there is no pending or threatened
matter, act or fact which could cause the Seller, the Seller’s Business, the
Project or Seller’s Lands, to no longer be in compliance with any Environmental
Laws.

 

4.22 Insurance Policies

The Insurance Policies insure all the Purchased Assets against Loss by all
insurable hazards of risk on terms that are in accordance with the industry
standards applicable to the Seller’s Business. The Disclosure Schedule lists all
Insurance Policies, each of which has been provided to the Buyer, and also
specifies the insurer, the amount of the coverage, the type of insurance, the
policy number and any pending Claims with respect to each Insurance Policy. All
Insurance Policies are in full force and effect. The Seller:

 

4.22.1 is not in default, whether as to the payment of premiums or otherwise,
under any material term or condition of any of the Insurance Policies; and

 

20



--------------------------------------------------------------------------------

4.22.2 has not failed to give notice or present any Claim under any of the
Insurance Policies in a due and timely fashion.

 

4.23 Litigation

 

4.23.1 Except as disclosed in the Disclosure Schedule, there are no Claims,
whether or not purportedly on behalf of the Seller, pending or, to the Knowledge
of the Seller, threatened, which might reasonably be expected to have a Material
Adverse Effect or which might involve the possibility of any Encumbrance against
the Purchased Assets.

 

4.23.2 There is no outstanding judgment, decree, order, ruling or injunction
involving the Purchased Assets or relating in any way to the transactions
contemplated by this Agreement.

 

4.24 No Expropriation

None of the Purchased Assets have been taken or expropriated by any Governmental
Authority and no notice or proceeding in respect of any such expropriation has
been given or commenced or, to the Knowledge of the Seller, is there any intent
or proposal to give any such notice or commence any such proceeding.

 

4.25 Disclosure

No representation or warranty or other statement made by the Seller in this
Agreement contains any untrue statement or omits to state a material fact
necessary to make it, in light of the circumstances in which it was made, not
misleading.

 

4.26 Competition Act

All of the financial and other information provided by the Seller to the
external counsel approved by both Parties, who reviewed on a confidential basis
the financial and other information of both Parties and determined that no
Competition Act approval is required in respect of the transaction contemplated
by this Agreement, was true, accurate and complete.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Seller as follows, and acknowledge that
the Seller is relying upon these representations and warranties in connection
with the purchase of the Purchased Assets, despite any investigation made by or
on behalf of the Seller.

 

21



--------------------------------------------------------------------------------

5.1 Corporate Existence of Buyer

The Buyer is a corporation duly incorporated and validly existing under the laws
of Nova Scotia.

 

5.2 Capacity to Enter Agreement

The Buyer has all necessary corporate power, authority and capacity to enter
into and perform its obligations under this Agreement.

 

5.3 Binding Obligation

The execution and delivery of this Agreement and the completion of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the Buyer. This Agreement has been
duly executed and delivered by the Buyer and constitutes a valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, subject to applicable bankruptcy, insolvency and other laws of general
application limiting the enforcement of creditors’ rights generally and to the
fact that equitable remedies, including specific performance, are discretionary
and may not be ordered in respect of certain defaults.

 

5.4 Absence of Conflict

None of the execution and delivery of this Agreement, the performance of the
Buyer’s obligations in this Agreement, or the completion of the transactions
contemplated by this Agreement will result in or constitute a breach of any term
or provision of, or constitute a default under the articles or by-laws of the
Buyer or any agreement or other commitment to which the Buyer is a party.

 

5.5 Investment Canada Act

The Buyer is a Canadian within the meaning of the Investment Canada Act.

 

5.6 Regulatory Approvals

No authorization, approval, order, consent of, or filing with, any Governmental
Authority is required on the part of the Buyer in connection with the execution,
delivery and performance of this Agreement or any other documents and agreements
to be delivered under this Agreement except for:

 

5.6.1 Competition Act Approval; and

 

5.6.2 UARB Approval.

 

5.7 Litigation

There is no outstanding judgment, decree, order, ruling or injunction involving
the Buyer or relating in any way to the transactions contemplated by this
Agreement.

 

22



--------------------------------------------------------------------------------

5.8 GST/HST Registration

The Buyer is duly registered under Subdivision d of the ETA and its registration
number is 119314938RT0001.

 

5.9 Competition Act

All of the financial and other information provided by the Buyer to the external
counsel approved by both Parties, who reviewed on a confidential basis the
financial and other information of both Parties and determined that no
Competition Act approval is required in respect of the transaction contemplated
by this Agreement, was true, accurate and complete.

ARTICLE 6

COVENANTS

 

6.1 Conduct of Business Before Closing

During the period beginning on the date of this Agreement and ending at the
Closing Time, the Seller will:

 

6.1.1 diligently maintain the Purchased Assets consistent with Good Engineering
Practices and refrain from entering into any Contract in respect of the
Purchased Assets without the prior written consent of the Buyer;

 

6.1.2 diligently maintain all Books and Records;

 

6.1.3 continue in full force the Insurance Policies;

 

6.1.4 comply in all respects with all Laws applicable to the Seller’s Business
and the Purchased Assets; and

 

6.1.5 apply for, maintain in good standing and renew all Permits.

 

6.2 Conduct in Respect of UARB Approval

During the period beginning on the date of this Agreement and ending at the
Closing Time, the Buyer will proceed with reasonable diligence to seek UARB
Approval in a timely fashion.

 

6.3 Access for Investigation

 

6.3.1

Subject to the Buyer’s compliance with the Seller’s regular safety and security
protocols, and on reasonable notice from time to time from the Buyer, the Seller
will permit the Buyer through its authorized representatives, until the Closing
Date, to have reasonable access during normal business hours to the Purchased
Assets, the Seller’s Lands and to all the Books and Records relating to the
Purchased Assets. Such access shall include one interior inspection of the
boiler to be purchased by the Buyer. The Seller will also furnish to the Buyer
any financial and operating data and other information with respect to the
Purchased Assets as the Buyer reasonably

 

23



--------------------------------------------------------------------------------

  requests to enable confirmation of the accuracy of the matters represented and
warranted in Article 4. The Buyer will be provided ample opportunity to make a
full investigation of all aspects of the Purchased Assets and the Seller’s
Lands.

 

6.3.2 Subject to their compliance with the Seller’s regular safety and security
protocols, and on their reasonable notice from time to time, the Seller
authorizes all Governmental Authorities having jurisdiction to release any and
all information in their possession respecting the Seller’s Lands to the Buyer,
and further authorizes each of them to carry out inspections of the Seller’s
Lands upon the request of the Buyer. The Seller will execute any specific
authorization pursuant to this Section 6.3.2 within three Business Days after
being requested to do so by the Buyer.

 

6.4 Actions to Satisfy Closing Conditions

Each Party will take all actions that are within its power to control, and will
make all commercially reasonable best efforts to cause other actions to be taken
which are not within its power to control, so as to ensure its compliance with,
and satisfaction of, all conditions in Article 8 that are for the benefit of the
other Party.

 

6.5 Disclosure Supplements

Prior to the Closing, the Seller will promptly notify the Buyer with respect to
any matter, condition or occurrence arising which, if existing at or occurring
prior to or on the date of this Agreement, would have been required to be set
out or described in the Disclosure Schedule. The Parties will use commercially
reasonable efforts to resolve any issues arising from any such notification,
including amending the Agreement. Failing resolution, this Agreement will
terminate and be of no further force and effect with no liability to any of the
Parties. Notification under this Section 6.5 will not, in any case, be deemed to
cure any breach of any representation or warranty made in this Agreement or have
any effect on the Buyer’s right to indemnity provided for in Article 9 or have
any effect for the purpose of determining the satisfaction of the conditions set
out in Article 8 or the compliance by the Seller with any covenants or
agreements contained in this Agreement.

 

6.6 Delivery of Books and Records

At the Closing Time, the Seller will cause to be delivered to the Buyer all of
the Books and Records of and related to the Purchased Assets, including copies
of all of the Insurance Policies.

 

6.7 Risk of Loss

All of the Purchased Assets will be and remain at the risk of the Seller until
the Closing Time, and the Seller will continue in full force and effect all
Insurance Policies and give all notices and present all Claims under all
Insurance Policies in due and timely fashion. If the Purchased Assets or any
substantial part of them should be damaged or destroyed prior to the Closing
Time, the Seller will promptly give notice of that damage or destruction (the
“Damage Notice”) to the Buyer and the Buyer will have the option, exercisable by
notice given within ten Business Days of receipt of the Damage Notice:

 

6.7.1 subject to a maximum reduction of 25% of the Purchase Price, to reduce the
Purchase Price by an amount equal to the cost of repair or, if destroyed or
damaged beyond repair, by an amount equal to the replacement cost of the assets
forming part of the Purchased Assets so damaged or destroyed and to complete the
purchase;

 

24



--------------------------------------------------------------------------------

6.7.2 to complete the purchase without reduction of the Purchase Price, in which
event all proceeds of Insurance Policies will be payable to the Buyer together
with a sum equal to the deductible amount required to be paid under the
applicable Insurance Policies, plus applicable Commodity Taxes and all right and
claim of the Seller to any such amounts not paid by the Closing Date will be
assigned to the Buyer; or

 

6.7.3 to rescind this Agreement and not complete the purchase if, in the
reasonable opinion of the Buyer, such destruction or damage is material and in
such event the Seller and the Buyer will be released from all obligations under
this Agreement.

 

6.8 Postponement of Closing and Option to Terminate

 

6.8.1 If the Seller gives the Damage Notice within ten Business Days prior to
Closing Date, the Closing Date will be postponed until ten Business Days after
the giving of the Damage Notice.

 

6.8.2 Upon delivery of a Damage Notice to the Buyer, the Seller will have the
option, exercisable within ten Business Days after the delivery of such Damage
Notice and expiring thereafter, to terminate this Agreement if, in the
reasonable opinion of the Seller, the destruction or damage to the Purchased
Assets as stated in the Damage Notice will materially impair the ability of the
Seller to perform all of its obligations under the EPC Term Sheet or the MO&M
Agreement. Despite the foregoing, the Seller will not have the option to
terminate this Agreement if the destruction or damage to the Purchased Assets
stated in a Damage Notice resulted from, or is connected with, any gross
negligence or wilful act or omission of Seller.

ARTICLE 7

NATURE AND SURVIVAL OF COVENANTS AND

REPRESENTATIONS AND WARRANTIES

 

7.1 Nature and Survival of Covenants and Representations and Warranties

 

7.1.1 Subject to Section 8.1.6, and the remaining Sections of this Article 7,
the covenants and representations and warranties contained in this Agreement
will survive the Closing for a period of five years from the Commercial
Operation Date despite any investigation made by or on behalf of either Party.

 

7.1.2 The representations and warranties of the Seller contained in
Sections 4.1, 4.2, 4.3, 4.4, 4.7, 4.10, 4.19, 4.23 and 4.24 will continue in
full force and effect for the benefit of the Buyer without limit as to time. The
representations and warranties of the Buyer contained in Sections 5.1, 5.2, 5.3,
5.4, 5.5 and 5.7 will continue in full force and effect for the benefit of the
Seller without limit as to time.

 

25



--------------------------------------------------------------------------------

7.1.3 Each of the representations and warranties of the Seller and the Buyer
will, if its breach is attributable to wilful default or fraud, continue in full
force and effect for the benefit of the other Party and be unlimited as to
duration.

 

7.1.4 The Seller will indemnify the Buyer in accordance with this Article 7
despite the use of the word “material” or “materially” contained in any of the
Seller’s covenants, representations and warranties in this Agreement if
Section 9.2.4 is operative in respect of any of the Buyer’s claims at any time.

ARTICLE 8

CLOSING CONDITIONS

 

8.1 Conditions for the Benefit of the Buyer

The obligation of the Buyer to complete the purchase of the Purchased Assets
will be subject to the fulfilment of the following conditions at or prior to the
Closing Time:

 

8.1.1 Representations, Warranties and Covenants. The representations and
warranties of the Seller made in this Agreement, and in any other agreement or
document delivered pursuant to this Agreement, will be true and accurate in all
material respects at the Closing Time with the same force and effect as though
those representations and warranties had been made as of the Closing Time. The
Seller will have complied with all covenants and agreements to be performed or
caused to be performed by it under this Agreement, and in any other agreement or
document delivered pursuant to this Agreement, at or prior to the Closing Time.
In addition, the Seller will have delivered to the Buyer a certificate of a
senior officer of the Seller confirming the foregoing. The receipt of that
certificate and the completion of the Closing will not be deemed to constitute a
waiver of any of the representations, warranties or covenants of the Seller
contained in this Agreement, or in any other agreement or document delivered
pursuant to this Agreement. Those representations, warranties and covenants will
continue in force and effect as provided in Article 7, or the terms of the
agreement or document in which they are made.

 

8.1.2 Completion of Investigations. The investigations contemplated in
Section 6.3 will have been completed and the Buyer will be satisfied with the
results of those investigations, including the accuracy of the matters
represented and warranted in Article 4.

 

8.1.3 No Material Adverse Change. Since the date of this Agreement there will
not have been any change in any of the Purchased Assets, or any other event,
development or condition of any character (whether or not covered by insurance)
that has, or might reasonably be expected to have, a Material Adverse Effect.

 

8.1.4

Consents. All filings, notifications and consents with, to or from Governmental
Authorities and, subject to Section 2.2, all Third Party Consents, will have
been made, given or obtained on terms acceptable to the Buyer, acting
reasonably, so that the transactions contemplated by this Agreement may be
completed without resulting in the violation of, or a default under, or any
termination, amendment or acceleration

 

26



--------------------------------------------------------------------------------

  of, any obligation under any Permit or Contract. The Buyer agrees to provide
reasonable cooperation to the Seller in connection with the Seller’s obtainment
of such lender consents and releases as may be required by the Seller in
relation to the within transaction, provided that the failure to provide any
requested cooperation shall not relieve the Seller of its obligation to obtain
lender consents and releases.

 

8.1.5 Deliveries. The Seller will have delivered to the Buyer the following in
form and substance satisfactory to the Buyer:

 

  8.1.5.1 a favourable opinion of counsel to the Seller, substantially in the
form set forth in Exhibit B;

 

  8.1.5.2 the consents referred to in Section 8.1.4;

 

  8.1.5.3 all Books and Records of and related to the Purchased Assets,
including copies of all of the Insurance Policies;

 

  8.1.5.4 a copy of the MO&M Agreement in the form attached as Exhibit C, duly
executed by the Seller;

 

  8.1.5.5 a duly executed copy of the MO&M Guarantee in the form attached as
Exhibit D;

 

  8.1.5.6 a copy of the Steam, Fuel and Shared Services Agreement in the form
attached as Exhibit G duly executed by the Seller;

 

  8.1.5.7 a copy of the Construction Contract in the form contemplated in the
EPC Term Sheet, duly executed by the Seller,

 

  8.1.5.8 a duly executed copy of the EPC Guarantee in the form attached as
Exhibit F;

 

  8.1.5.9 an irrevocable draw-down letter of credit substantially in the form
attached as Exhibit H;

 

  8.1.5.10 all necessary deeds, conveyances, assurances, transfers, releases and
assignments and any other instruments necessary or reasonably required to
transfer the Purchased Assets (including, without limiting, those agreements
contemplated in Section 8.6.6 below), to the Buyer with a good and marketable
title, free and clear of all Encumbrances other than Permitted Encumbrances,
including a warranty transfer/deed of sale in respect of legal title to the
Owned Lands and the Commons Systems Easement over the Seller’s Remaining Lands
and such Special Easements over the Seller’s Remaining Lands as the parties have
agreed; and

 

  8.1.5.11 all documentation and other evidence reasonably requested by the
Buyer in order to establish the due authorization and completion of the
transactions contemplated by this Agreement, including the taking of all
corporate proceedings by the board of directors of the Seller required to
effectively carry out the obligations of the Seller pursuant to this Agreement
and including the form of releases of any Encumbrances and the necessary
opinions in support of such releases.

 

27



--------------------------------------------------------------------------------

8.1.6 Repairs. All of the repairs and maintenance items identified in Schedule C
will have been carried out by the Seller unless the Buyer agrees, acting
reasonably, that any such matter can be completed by the Seller after Closing.

 

8.1.7 Raw Water Access. The Seller will have delivered to the Buyer:

 

  8.1.7.1 an assignment of its rights to take water from Landrie Lake, but none
of its obligations to deliver water to the Town of Mulgrave, duly executed by
the Seller and the Province of Nova Scotia, unless the parties have agreed to an
alternative permanent raw water supply satisfactory to the Buyer in its sole
discretion; and

 

  8.1.7.2 an assignment of such of the easement and other access rights to
Landrie Lake as are enjoyed by the Seller and as are required in order to
facilitate the Buyer’s utilization of the rights obtained by the Buyer pursuant
to Section 8.1.7.1.

 

8.2 Consents—Non-merger

The obligation of the Seller to obtain the consents referred to in Section 8.1.4
will not merge on Closing but will survive indefinitely for the benefit of the
Buyer, subject to Section 2.2.2.1.

 

8.3 Waiver or Termination by the Buyer

The conditions contained in Section 8.1 are inserted for the exclusive benefit
of the Buyer and may be waived in whole or in part by the Buyer at any time
without prejudice to any of its rights of termination in the event of
non-performance of any other condition in whole or in part. If any of the
conditions contained in Section 8.1 are not fulfilled or complied with by the
time as required in this Agreement, the Buyer may, at or prior to the Closing
Time, terminate this Agreement by notice in writing after that time to the
Seller. In that event the Buyer will be released from all obligations under this
Agreement and the Seller will also be released from all obligations under this
Agreement, but the Buyer may also bring an action to recover any damages, except
for consequential damages, suffered by the Buyer where the non-performance or
non-fulfillment of the relevant conditions is a result of a breach of a
covenant, representation or warranty by the Seller.

 

8.4 Conditions for the Benefit of the Seller

The obligation of the Seller to complete the sale of the Purchased Assets will
be subject to the fulfilment of the following conditions at or prior to the
Closing Time:

 

8.4.1

Representations, Warranties and Covenants. The representations and warranties of
the Buyer made in this Agreement, and in any other agreement or document
delivered pursuant to this Agreement, will be true and accurate in all material
respects at the Closing Time with the same force and effect as though those
representations and

 

28



--------------------------------------------------------------------------------

  warranties had been made as of the Closing Time. The Buyer will have complied
with all covenants and agreements to be performed or caused to be performed by
it under this Agreement, and in any other agreement or document delivered
pursuant to this Agreement, at or prior to the Closing Time. In addition, the
Buyer will have delivered to the Seller a certificate of a senior officer of the
buyer confirming the foregoing. The receipt of that certificate and the
completion of the Closing will not be deemed to constitute a waiver of any of
the representations, warranties or covenants of the Buyer contained in this
Agreement, or in any other agreement or document delivered pursuant to this
Agreement. Those representations, warranties and covenants will continue in full
force and effect as provided in Article 7, or the terms of the agreement or
document in which they are made.

 

8.4.2 Deliveries. The Buyer will have delivered to the Seller the following in
form and substance satisfactory to the Seller:

 

  8.4.2.1 payment of the Purchase Price;

 

  8.4.2.2 a copy of the MO&M Agreement in the form attached as Exhibit C, duly
executed by the Buyer;

 

  8.4.2.3 a copy of the Construction Contract in the form contemplated in the
EPC Term Sheet, duly executed by the Buyer;

 

  8.4.2.4 a copy of the Steam, Fuel and Shared Services Agreement in the form
attached as Exhibit G duly executed by the Buyer ;and

 

  8.4.2.5 all documentation and other evidence reasonably requested by the
Seller in order to establish the due authorization and completion of the
transactions contemplated by this Agreement, including the taking of all
corporate proceedings by the boards of directors and shareholders of the Buyer
required to effectively carry out the obligations of the Buyer pursuant to this
Agreement.

 

8.5 Waiver or Termination by the Seller

The conditions contained in 8.4 are inserted for the exclusive benefit of the
Seller and may be waived in whole or in part by the Seller at any time without
prejudice to its rights of termination in the event of non-performance of any
other condition in whole or in part. If any of the conditions contained in
Section 8.4 are not fulfilled or complied with by the time as provided in this
Agreement, the Seller may, at or prior to the Closing Time, terminate this
Agreement by notice in writing after that time to the Buyer. In that event the
Seller will be released from all obligations under this Agreement and the Buyer
will also be released from all obligations under this Agreement, but the Seller
may also bring an action to recover any damages, except for consequential
damages, suffered by the Seller where the non-performance or non-fulfillment of
the relevant conditions is a result of a breach of a covenant, representation or
warranty by the Buyer.

 

29



--------------------------------------------------------------------------------

8.6 Conditions Precedent

The purchase and sale of the Purchased Assets is subject to the following
conditions to be fulfilled at or prior to the Closing Time, which conditions are
true conditions precedent to the completion of the transactions contemplated by
this Agreement:

 

8.6.1 No Action to Restrain. No order of any Governmental Authority will be in
force, and no action or proceeding will be pending or threatened by any Person:

 

  8.6.1.1 to restrain or prohibit the completion of the transactions
contemplated in this Agreement, including the sale and purchase of the Purchased
Assets; or

 

  8.6.1.2 which would have a Material Adverse Effect.

 

8.6.2 Closing Date. The Closing Date shall have occurred on or before
December 31, 2010.

 

8.6.3 Competition Act. Competition Act Compliance will have been obtained.

 

8.6.4 UARB Approval. The Buyer will have received UARB Approval.

 

8.6.5 Implementation of Seller’s Plan of Subdivision. The Seller will have
completely implemented, at the Seller’s cost and to the sole and absolute
satisfaction of the Buyer, the Seller’s Plan of Subdivision, including effecting
all registrations and obtaining any required approvals, Third Party Consents or
Governmental Approvals in connection with such implementation.

 

8.6.6 Easements. Each Party will have obtained grants of easement, licenses and
agreements from the other Party (free and clear of all Encumbrances other than
Permitted Encumbrances) verifying that all necessary access to and use of the
Common Systems located on the Seller’s Remaining Lands and the Owned Lands, as
the case may be, and all necessary Special Easements over the Seller’s Remaining
Lands and the Owned Lands, as the case may be, are in full force and effect (or
will be at the time of Closing) to the reasonable satisfaction of each Party.

 

8.6.7 Permits, etc.

 

  8.6.7.1 The Seller will have obtained and delivered copies to the Buyer of all
authorizations, registrations, permits, certificates of approval, approvals,
grants, licences, quotas, consents, commitments, rights or privileges issued or
granted by any Governmental Authority (collectively, “Project Permits”) required
for the construction and installation of the Project on the Owned Lands and the
Buyer shall give on request all such commercially reasonable assistance as the
Seller may request in obtaining the Project Permits.

 

  8.6.7.2

The Seller will have provided evidence to the reasonable satisfaction of the
Buyer that the Operational Permit will be amended to include the Utility Plant
and that upon such amendment, the portion of the Operational

 

30



--------------------------------------------------------------------------------

  Permit relating to the Utility Plant will be able to be separated such that
the Utility Plant may be operated on its own pursuant to the separated
Operational Permit.

 

  8.6.7.3 The Seller will have obtained all Project Permits that relate to land
use, zoning and subdivision, respecting the Owned Lands which will allow the
Buyer to construct and operate the Project in a form acceptable to the Buyer, it
being agreed that the Buyer may, upon prior written notice to the Seller and
upon cooperation of the Buyer, require the Seller to apply for and obtain the
Project Permits in the name of the Buyer.

 

8.6.8 Common Systems Personal Property. On or before Closing, the Buyer shall
advise the Seller whether it wishes to purchase any Common Systems Personal
Property and the Seller shall provide the Buyer a Bill of Sale with respect to
such specifically identified Common Systems Personal Property. If the Parties do
not agree that a particular item of property is Common Systems Personal
Property, the dispute may be referred to dispute resolution in accordance with
Article 11. Notwithstanding the foregoing, to the extent any personal property
which may possibly form a part of the Common Systems has an agreed upon value of
twenty five thousand dollars ($25,000.00) or less, in such circumstances there
shall be no need for the Parties to agree as to whether the item in question may
be personal property and the Seller shall provide a Bill of Sale for such item
to the Buyer.

If any conditions precedent will have not been fulfilled at or prior to the
Closing Time, this Agreement will be terminated and the Parties will be released
from all obligations under this Agreement.

ARTICLE 9 INDEMNIFICATION

 

9.1 Mutual Indemnifications for Breaches of Warranty, etc.

Subject to Section 9.2, each Party agrees that if it fails to observe or perform
any covenant or obligation, or breaches any representation and warranty
contained in this Agreement, it will indemnify and hold the other Party and the
other Party’s directors, officers and employees harmless from and against the
full amount of any Loss which the other Party or the other Party’s directors,
officers or employees may suffer as a result, (the Party or other indemnified
Person making a claim for indemnification under any provision of this Article 9
being the “Indemnified Party”, and the Party providing indemnification being the
“Indemnifying Party” for the purposes of this Article 9).

 

9.2 Limitation on Mutual Indemnification

The indemnification obligations of each of the Seller and Buyer pursuant to
Section 9.1 are:

 

9.2.1 subject to any applicable limitations contained in Article 7, or, with
respect to covenants or representations and warranties contained in any other
agreement or document delivered pursuant to this Agreement, any limitations on
survival in the agreement or document in which they are made;

 

31



--------------------------------------------------------------------------------

9.2.2 limited to the sum of the Purchase Price in the aggregate, in the case of
the Seller’s breach of the representations and warranties contained in Sections
4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.9, 4.10, 4.18, 4.24, and, in all other
Sections under Article 4 and in all other Sections under Article 6, limited to
the sum of $5,000,000;

 

9.2.3 limited to the sum of the Purchase Price in the aggregate, in the case of
the Buyer’s breach of the representations and warranties contained in Sections
5.1, 5.2, 5.3 and 5.4, and, in all other Sections under Article 5, limited to
the sum of $5,000,000;

 

9.2.4 not applicable unless and until the aggregate of all Claims for any
breach, default or indemnification under this Agreement exceeds $250,000 in
which case, the Indemnifying Party will be obligated to pay the entire amount
owing in respect of such Claims, including the $250,000.

 

9.3 Seller’s Indemnities

Without limiting the generality of Section 9.1 and subject to the limitations
set out in Section 9.2, the Seller will indemnify and save harmless the Buyer
and the Buyer’s directors, officers and employees from and against all Claims
which may be made or brought against the Buyer relating to or arising out of any
grievance, complaint, arbitration or other proceeding relating to the Purchased
Assets pursuant to the Occupational Health and Safety Act (Nova Scotia) and all
similar legislation and which is based upon and limited to facts or
circumstances in existence prior to the opening of business on the Closing Date.

 

9.4 Notice of Claim

If an Indemnified Party becomes aware of a Loss or potential Loss in respect of
which the Indemnifying Party has agreed to indemnify it under this Agreement,
the Indemnified Party will promptly give written notice of its claim or
potential claim for indemnification (an “Indemnity Claim”) to the Indemnifying
Party. The notice must specify whether the Indemnity Claim arises as the result
of a claim made against the Indemnified Party by a person who is not a Party (a
“Third Party Claim”) or as a result of a Loss that was suffered directly (a
“Direct Claim”), and must also specify with reasonable particularity (to the
extent that the information is available)

 

9.4.1 the factual basis for the Indemnity Claim; and

 

9.4.2 the amount of the Indemnity Claim, if known.

If, through the fault of the Indemnified Party, the Indemnifying Party does not
receive notice of an Indemnity Claim in time effectively to contest the
determination of any liability capable of being contested, the Indemnifying
Party will be entitled to set off against the amount claimed by the Indemnified
Party the amount of any Loss incurred by the Indemnifying Party resulting from
the Indemnified Party’s failure to give the notice on a timely basis.

 

9.5 Direct Claims

Following receipt of notice from the Indemnified Party of a Direct Claim, the
Indemnifying Party will have 30 Business Days to make any investigations it
considers necessary or desirable.

 

32



--------------------------------------------------------------------------------

For the purpose of those investigations, the Indemnified Party will make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Direct Claim, together with all other
information that the Indemnifying Party may reasonably request. If both Parties
agree at or before the expiration of such 30-day period (or any mutually agreed
upon extension) to the validity and amount of the Direct Claim, the Indemnifying
Party will pay immediately to the Indemnified Party the full agreed upon amount
of the Loss for which the Direct Claim is made, failing which the Direct Claim
will be submitted to binding arbitration in accordance with Article 11.

 

9.6 Third Party Claims

 

9.6.1 If the Indemnity Claim relates to a Third Party Claim that the Indemnified
Party is required by applicable Law to pay without a prior opportunity to
contest it, the Indemnified Party may, despite Sections 9.6.3 and 9.6.4 and
9.6.5.1, make the payment without affecting its right to make an Indemnity Claim
in accordance with this Agreement.

 

9.6.2 The Indemnified Party will promptly deliver to the Indemnifying Party
copies of all correspondence, notices, assessments or other written
communication received by the Indemnified Party in respect of any Third Party
Claim.

 

9.6.3 The Indemnified Party will not negotiate, settle, compromise or pay any
Third Party Claim with respect to which it has asserted or proposes to assert an
Indemnity Claim, without the prior consent of the Indemnifying Party, which
consent will not be unreasonably withheld.

 

9.6.4 The Indemnified Party will not cause or permit the termination of any
right of appeal in respect of any Third Party Claim which is or might become the
basis of an Indemnity Claim without giving the Indemnifying Party written notice
of the contemplated or potential termination in time to grant the Indemnifying
Party an opportunity to contest the Third Party Claim.

 

9.6.5 If the Indemnifying Party first acknowledges in writing its obligation to
satisfy an Indemnity Claim to the extent of any binding determination or
settlement in connection with a Third Party Claim (or enters into arrangements
otherwise satisfactory to the Indemnified Party), in any legal or administrative
proceeding in connection with the matters forming the basis of a Third Party
Claim, the following will apply:

 

  9.6.5.1 the Indemnifying Party will have the right, subject to the rights of
any insurer or third party having potential liability for it, by written notice
delivered to the Indemnified Party within 30 Business Days of receipt by the
Indemnified Party of the notice of the Indemnity Claim to assume carriage and
control of the negotiation, defence or settlement of a Third Party Claim and the
conduct of any related legal or administrative proceedings at the expense of the
Indemnifying Party and by its own counsel;

 

33



--------------------------------------------------------------------------------

  9.6.5.2 if the Indemnifying Party elects to assume carriage and control, the
Indemnified Party will have the right to participate at its own expense in the
negotiation, defence or settlement of a Third Party Claim assisted by counsel of
its own choosing;

 

  9.6.5.3 each of the Indemnified Party and the Indemnifying Party will make all
reasonable efforts to make available to the Party who has assumed carriage and
control of the negotiation, defence or settlement of a Third Party Claim those
employees whose assistance or evidence is necessary to assist such Party in
evaluating and defending that Third Party Claim and all documents, records and
other materials in the possession or control of such Party required for use in
the evaluation and the defence of that Third Party Claim;

 

  9.6.5.4 despite Sections 9.6.5.1, 9.6.5.2 and 9.6.5.3, the Indemnifying Party
will not settle a Third Party Claim or conduct any related legal or
administrative proceeding in a manner which would, in the opinion of the
Indemnified Party, acting reasonably, have a material adverse effect on the
Indemnified Party except with the Indemnified Party’s prior written consent; and

 

  9.6.5.5 the Indemnifying Party will indemnify and hold harmless the
Indemnified Party of and from any Loss incurred or suffered as a result of the
Indemnifying Party’s settlement of the Third Party Claim or conduct of any
related legal or administrative proceeding.

 

9.6.6 When the amount of the Loss with respect to a Third Party Claim is finally
determined in accordance with this Section 9.6, including any amount described
in Section 9.6.5.5, the Indemnifying Party will immediately pay the full amount
of that Loss to the Indemnified Party. If the Indemnified Party has been
permitted by the Indemnifying Party to assume the carriage and control of the
negotiation, defence, or settlement of the Third Party Claim, the Indemnifying
Party will not contest the amount of that Loss. The Indemnifying Party will have
no obligation to make any payment with respect to any Third Party Claim that is
settled or contested in violation of the terms of this Section 9.6.

 

9.7 No Delay

The Indemnified Party will pursue any Indemnity Claim made by the Indemnified
Party under this Agreement with reasonable diligence and dispatch, and without
unnecessary delay.

 

9.8 Set-off

The Buyer will be entitled to set-off the amount of any Loss for which
indemnification is sought under Section 9.1 once, if applicable, finally
determined in accordance with Section 9.5 or Section 9.6 , as the case may be,
as damages against any other amounts payable by the Buyer to the Seller.

 

34



--------------------------------------------------------------------------------

9.9 Tax and Other Adjustments

The amount of any Loss for which indemnification is provided under this Article
9 will be net of any amounts actually recovered by the Indemnified Party under
insurance policies with respect to that Loss and will be (i) increased to take
account of any net Tax cost incurred by the Indemnified Party arising from the
receipt of indemnity payments under this Agreement, and (ii) reduced to take
account of any net Tax benefit realized by the Indemnified Party arising from
the incurrence or payment of that Loss, to the extent necessary to ensure that
the Indemnified Party receives a net amount which, taking into account any net
Tax cost or net Tax benefit, is sufficient to fully compensate for the Loss, but
results in no net gain to the Indemnified Party. In computing the amount of any
such net Tax cost or net Tax benefit, the Indemnified Party will be deemed to
recognize all other items of income, gain, loss deduction or credit before
recognizing any item arising from the receipt of any indemnity payment hereunder
or the incurrence or payment of any indemnified Loss.

 

9.10 Exclusive Remedy

The rights of indemnity in this Article 9 are the sole and exclusive remedy of
each Party and each of its directors, officers and employees:

 

9.10.1 in respect of Third Party Claims which may be brought against it; and

 

9.10.2 any Loss which it may suffer or incur as a result of, in respect of, or
arising out of any non-fulfillment of any covenant or agreement on behalf of
another Party, or any incorrectness in or breach of any representation or
warranty by another Party, contained in this Agreement or in any other agreement
or document delivered pursuant to this Agreement but excluding the rights and
remedies contained in the MO&M Agreement and the Construction Contract.

This Section 9.10 will remain in full force and effect in all circumstances and
will not be terminated by any breach (fundamental, negligent or otherwise) by
any Party of its covenants, representations or warranties in this Agreement or
under any agreement or other document delivered pursuant to this Agreement, or
by any termination or rescission of this Agreement.

 

9.11 Indemnification – Non-Merger

This Article 9 will not merge on Closing but will survive subject only to any
limits imposed by this Article 9.

 

9.12 Third Party Indemnification

For the purposes of ensuring that the indemnities provided by each of the Seller
and the Buyer to the other’s directors, officers and employees are enforceable,
it is agreed by the Parties that each of the Seller and Buyer is acting as agent
for its respective directors, officers and employees with respect to the
indemnities intended to be given to those Persons under this Article. Each of
the Seller and the Buyer agrees that it will hold any right to indemnification
that any such director, officer or employee is intended to have under this
Article in trust for that Person and that funds received by the Seller or Buyer
in respect of any claims by any such director, officer or employee will be held
in trust for that Person.

 

35



--------------------------------------------------------------------------------

ARTICLE 10

CLOSING ARRANGEMENTS

 

10.1 Closing

The Closing will take place at the Closing Time on the Closing Date at the
offices of the Buyer at 1894 Barrington Street, Halifax, Nova Scotia or at any
other place as the Parties may agree.

 

10.2 Closing Procedures

At the Closing Time:

 

10.2.1 the Seller will sell and the Buyer will purchase the Purchased Assets for
the Purchase Price as provided in this Agreement;

 

10.2.2 the Seller will deliver or cause to be delivered to the Buyer all
documents referred to in Sections 8.1.1 and 8.1.5;

 

10.2.3 the Seller will deliver or cause to be delivered to the Buyer certified
copies of Directors’ resolutions authorizing the transfer of the Purchased
Assets;

 

10.2.4 the Buyer will deliver or cause to be delivered to the Seller pursuant to
Section 3.1 the wire transfer in the amount set out in Section 3.1; and

 

10.2.5 the Buyer will deliver or cause to be delivered the documents referred to
in Section 8.4.

ARTICLE 11

DISPUTE RESOLUTION

 

11.1 Arbitration Procedure

All disputes, disagreements, controversies, questions or claims arising out of
or relating to this Agreement, including, without limitation, with respect to
its formation, execution, validity, application, interpretation, performance,
breach, termination or enforcement (collectively, “Disputes”), will be
determined in accordance with this Article 11, which sets out the exclusive
procedure for the resolution of Disputes.

 

11.2 Step Negotiation

In the event of a Dispute, the Parties will attempt to resolve the Dispute
amicably and promptly by appointing a senior executive of each Party to attempt
to mutually agree upon a resolution. Either Party may give the other Party
written notice of any Dispute. Within ten days after delivery of said notice,
the executives will meet at a mutually acceptable time and place and

 

36



--------------------------------------------------------------------------------

thereafter as often as they reasonably deem necessary to exchange information
and attempt to resolve the Dispute within thirty days. If the two senior
executives cannot reach a resolution, the Dispute may be set for arbitration as
pursuant to Section 11.3.

 

11.3 Arbitration

In the event of a Dispute arising between the Parties as to the subject matter
of this Agreement that cannot be resolved between them, the Parties agree to
submit the Dispute to binding arbitration, pursuant to the terms of the
Commercial Arbitration Act (Nova Scotia). In particular, the Parties agree to
utilize the arbitration procedure attached as Schedule “A” to the Commercial
Arbitration Act (Nova Scotia) in the conduct of the arbitration. The Party
wishing to have any Dispute submitted to arbitration (the “Claimant”) shall give
notice to the other party (the “Respondent”) specifying the particulars of any
issue in Dispute and proposing the name of the individual it wishes to be the
single arbitrator. Within fifteen (15) days thereafter, the Respondent shall
give notice to the Claimant advising whether the Respondent accepts the
arbitrator proposed by the Claimant. If notice is not given within the fifteen
(15) day period, the Respondent shall be deemed to have accepted the arbitrator
proposed by the Claimant. In the event that the Parties can not agree on a
single arbitrator within the fifteen (15) day period, the arbitrator shall be
selected in accordance with the Commercial Arbitration Act (Nova Scotia). No
such arbitrator shall have previously been employed by either Party and shall
not have a direct or indirect interest in either Party or the subject matter of
the arbitration. The cost of the arbitration (excluding a Party’s legal fees and
disbursements) shall, unless otherwise ordered by the arbitrator or the panel,
be borne equally by the Parties. The decision of the arbitrator shall be final
and binding and the beneficiary of any award of the arbitrator may bring
proceedings in any jurisdiction to enforce the award or any judgment enforcing
the award. The bringing of such proceedings in one or more jurisdictions shall
not preclude the bringing of enforcement proceedings in any other jurisdiction.
In connection with any such proceeding, each Party waives any right to de novo
review of the award against that Party. All matters relating to any arbitration
held pursuant to this Section, including the existence of the dispute and its
referral to arbitration, shall be held in confidence by both Parties and
disclosed only with the consent of both Parties or if required by Law.

 

11.4 Continued Performance

The Parties will continue to perform all other obligations under this Agreement
during any Dispute resolution proceeding.

ARTICLE 12

GENERAL

 

12.1 Submission to Jurisdiction

Without prejudice to the ability of any Party to enforce this Agreement in any
other proper jurisdiction, each of the Parties irrevocably submits and attorns
to the non-exclusive jurisdiction of the courts of the Province of Nova Scotia
to determine all issues, whether at law or in equity arising from this
Agreement. To the extent a Party has or may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment

 

37



--------------------------------------------------------------------------------

prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, that Party irrevocably waives that immunity
in respect of its obligations under this Agreement.

 

12.2 Payment and Currency

Any money to be paid or tendered by one Party to another pursuant to this
Agreement must be paid by wire transfer of immediately available funds payable
to the Person to whom the amount is due. Unless otherwise specified, the word
“dollar” and “$” sign refer to Canadian currency, and all amounts to be
advanced, paid or calculated under this Agreement are to be advanced, paid or
calculated in Canadian currency.

 

12.3 Tender

Any tender of documents or money pursuant to this Agreement may be made upon the
Parties or their respective counsel.

 

12.4 Costs and Expenses

Except as otherwise specified in this Agreement, all costs and expenses
(including the fees and disbursements of accountants, legal counsel and other
professional advisers) incurred in connection with this Agreement and the
completion of the transactions contemplated by this Agreement are to be paid by
the Party incurring those costs and expenses. If this Agreement is terminated,
the obligation of each Party to pay its own costs and expenses is subject to
each Party’s respective rights arising from a breach or termination.

 

12.5 Time of Essence

Time is of the essence in all respects of this Agreement.

 

12.6 Notices

Any Communication must be in writing and either:

 

12.6.1 personally delivered; or

 

12.6.2 sent by facsimile, e-mail or functionally equivalent electronic means of
communication, charges (if any) prepaid.

 

38



--------------------------------------------------------------------------------

Any Communication must be sent to the intended recipient at its address as
follows:

to the Seller at:

NewPage Port Hawkesbury Mill

120 Pulp Mill Rd.

Port Hawkesbury, Nova Scotia

B9A 1A1

Attention:         General Counsel

Facsimile No.: (937) 242 9324

E-mail: doug.cooper@newpagecorp.com

with a copy to:

McInnes Cooper

Purdy’s Wharf Tower II

1300-1969 Upper Water Street

P.O. Box 730

Halifax Nova Scotia

B3J 2V1

Attention:        Van Penick, Partner

Facsimile No.: (902) 484 7625

E-mail: van.penick@mcinnescooper.com

to the Buyer at:

Corporate Secretary

Via Courier:

Barrington Tower

1894 Barrington Street, 18th Floor

Halifax, NS B3J 2A8

Mail:

PO Box 910

Halifax, NS B3J 2W5

Telephone:       902-428-6096

Facsimile:        902-428-6171

Email:                     Stephen.aftanas@nspower.ca

With a copy to:

Assistant General Counsel, Nova Scotia Power Incorporated

Via Courier:

Barrington Tower

 

39



--------------------------------------------------------------------------------

1894 Barrington Street, 10th Floor

Halifax, NS B3J 2A8

Mail:

PO Box 910

Halifax, NS B3J 2W5

Telephone:      902-428-6934

Facsimile:        902-428-4006

Email:                     peter.doig@nspower.ca

or at any other address as any Party may from time to time advise the other by
Communication given in accordance with this Section 12.6. Any Communication
delivered to the Party to whom it is addressed will be deemed to have been given
and received on the day it is so delivered at that Party’s address, provided
that if that day is not a Business Day then the Communication will be deemed to
have been given and received on the next Business Day. Any Communication
transmitted by facsimile or other form of electronic communication will be
deemed to have been given and received on the day on which it was transmitted
(but if the Communication is transmitted on a day which is not a Business Day or
after 5:00 p.m. (local time of the recipient)), the Communication will be deemed
to have been received on the next Business Day.

 

12.7 Further Assurances

Each Party will, at the requesting Party’s cost, execute and deliver any further
agreements and documents and provide any further assurances as may be reasonably
required by the other Party to give effect to this Agreement and, without
limiting the generality of the foregoing, will do or cause to be done all acts
and things, execute and deliver or cause to be executed and delivered all
agreements and documents and provide any assurances, undertakings and
information as may be required from time to time by all Governmental Authorities
or stock exchanges having jurisdiction over the Buyer’s affairs or as may be
required from time to time under applicable securities legislation.

 

12.8 No Broker

Each Party represents and warrants to the other that all negotiations relating
to this Agreement and the transactions contemplated by this Agreement have been
carried on between them directly, without the intervention of any other Person
on behalf of any Party in such manner as to give rise to any valid Claim against
the Buyer for a brokerage commission, finder’s fee or other similar payment.

 

12.9 Public Notice

All public notices to third parties and all other announcements, press releases
and publicity concerning this Agreement and/or the transactions contemplated by
this Agreement must be jointly planned and co-ordinated by the Seller and the
Buyer, and neither Party will act unilaterally in this regard without the prior
consent of the other Party unless, and only to the extent that, disclosure is
required to meet the timely disclosure obligations of any Party under securities
laws or stock exchange rules in circumstances where prior consultation with the
other Party is not practicable, or the disclosure is to the Party’s board of
directors, senior management and its legal, accounting, financial or other
professional advisers.

 

40



--------------------------------------------------------------------------------

12.10 Amendment and Waiver

No supplement, modification, amendment, waiver or termination of this Agreement
is binding unless it is executed in writing by the Party to be bound. No waiver
of, failure to exercise or delay in exercising, any provision of this Agreement
constitutes a waiver of any other provision (whether or not similar) nor does
any waiver constitute a continuing waiver unless otherwise expressly provided.

 

12.11 Assignment and Enurement

Neither this Agreement nor any right or obligation under this Agreement may be
assigned by either Party. This Agreement enures to the benefit of and is binding
upon the Parties and their respective successors and permitted assigns.

 

12.12 Severability

Each provision of this Agreement is distinct and severable. If any provision of
this Agreement, in whole or in part, is or becomes illegal, invalid or
unenforceable in any jurisdiction, the illegality, invalidity or
unenforceability of that provision will not affect the legality, validity or
enforceability of the remaining provisions of this Agreement, or the legality,
validity or enforceability of that provision in any other jurisdiction.

 

12.13 Counterparts

This Agreement may be executed and delivered by the Parties in one or more
counterparts, each of which when so executed and delivered will be an original,
and those counterparts will together constitute one and the same instrument.

 

12.14 Facsimile Signatures

Delivery of this Agreement by facsimile, e-mail or functionally equivalent
electronic transmission constitutes valid and effective delivery.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

41



--------------------------------------------------------------------------------

Each of the Parties has executed and delivered this Asset Purchase Agreement as
of the date first written above.

 

NEWPAGE PORT HAWKESBURY CORP. Per:  

/s/ Douglas K. Cooper

 

Douglas K. Cooper

 

Vice President, General Counsel and Secretary

NOVA SCOTIA POWER INC. Per:  

/s/ Rob Bennett

 

Name: Rob Bennett

 

Title: President and CEO

Per:  

/s/ Mark Savory

 

Name: Mark Savory

 

Title: VP Technical and Construction Services

 

42